PER CURIAM:
The claimant brought this action for loss of a 12-inch black and white television, which was lost when the claimant was transferred from the general population to the segregation unit at the former State Penitentiary in Moundsville, a facility of the respondent.
The claimant testified that following a prison disturbance in 1986, a number of inmates were moved to the segregation unit in North Hall. During this move a number of items of personal property were left in the cells to be transferred later. The claimant testified that he never recovered the television. He seeks $75.64 in compensation.
The evidence adduced at hearing indicates that the claimant filed a grievance concerning several items of personal property which were lost at the time of the move, but a television was not among these. The respondent’s position was that it had no record of the claimant owning a television prior to 1995.
The Court, after review of the record, is of the opinion that there is insufficient evidence upon which to justify an award. No television was mentioned in the claimant’s grievance form with the respondent. Further, the claimant’s brother was also in North Hall and also had a television. The Court cannot speculate as to which if any television was lost or taken. Therefore, in view of the foregoing the Court is constrained by the evidence to deny the claim.
Claim disallowed.